Citation Nr: 1135717	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-20 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling beginning May 17, 2004, 70 percent disabling beginning April 10, 2008, and 100 percent disabling beginning January 27, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for PTSD and assigned a disability rating of 50 percent, effective May 17, 2004.

In a May 2008 rating decision the RO increased the initial disability rating to 70 percent, effective April 10, 2008.  

In November 2010, the Board remanded the appeal.  

In July 2011, the Appeals Management Center (AMC) issued a rating decision granting a 100 percent evaluation for PTSD, effective January 27, 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA treatment records are dated in September 2006.  In December 2010, the Veteran reported that he had recently seen a VA psychiatrist.  He also confirmed having regular psychiatric treatment and participation in a support group for many years.  The January 2011 VA examination report reflects that the Veteran has received VA psychotherapy and group therapy on a regular basis during the past nine years.  

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA physicians.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

In this case the VA treatment records could be determinative of when the Veteran's disability warranted higher initial ratings.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b)-(c) (West 2002).

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2010).  An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  Id.  

The RO denied a TDIU award in January 2009 based upon the Veteran's continuing part time employment.  In December 2010, the Veteran submitted a copy of his resignation letter from his part time occupation, which was effective November 17, 2009.  The evidence suggests that he was gainfully employed prior to that date, but has been unemployed since that time.  In this instance, the Board finds the issue of TDIU has been raised for the period from January 2009 to January 26, 2011.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA mental health treatment records for the Veteran for the period beginning September 2006.  

2.  Adjudicate the Veteran's entitlement to TDIU for the period from January 2009 to January 29, 2011.

3.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

